Case 2:19-cv-05088-GJP Document 12 Filed 10/08/20 Page 1 of 10

IN THE UNITED STATES DISTICT COURT

EASTERN DISTRICT OF PENNSYLVANIA

 

Abraham Ituah
)
Plaintiff }
) CIVIL ACTION
V. ) NO. 19-05088
)
City of Philadelphia, et al )
)
Defendants }
)
AMENDED COMPLAINT

Plaintiff, Abraham Ituah brings this action for damages against Defendants, the city
of Philadelphia and the employees violated plaintiff constitutional rights pursuant to
42 U.S. Code § 1983.Civil actions for deprivation of rights, in support

hereof Plaintiff respectfully show unto the court the following facts:

1. Plaintiff, Abraham Ituah is a residence of the states of New York and
Pennsylvania whose addresses are 92 Robinson Avenue, Newburgh NY
12550 and 419 W. Godfrey Avenue, Philadelphia, PA 19120,

2. Defendants, City of Philadelphia, James Zwolak, Brenda J. Philbin, Joseph
Carrol, Pamela Elchert Thurmond, Carmen Sanchez, Rosyln Speller, John Doe
1 and john Doe 2 Police officers, all are employees of the city. Their addresses
are 1515 Arch Street, Philadelphia PA 19143 and 1401 JFK Blvd, 5" and 11
floor Philadelphia PA 19102.

3. Plaintiff, Abraham Ituah, alleges that Defendant, James Zwolak Esquire is the
head of Tax default unit was the legal cause of damages to plaintiff. By the
following acts or omission to act, defendant caused the damages to plaintiff
for intentionally discriminating against plaintiff based on Race and National
origin for refusing to honor plaintiff invitation to discuss the illegal sale of the

property as recommended by the state inspector general’s office. Mr Zwolak

 
Case 2:19-cv-05088-GJP Document12 Filed 10/08/20 Page 2 of 10

was intentionally not willing to return the property. He passed on the
tradition of humiliation and Carmen Sanchez the account analyst continues
to manipulate and inaccurately compute the tax amounts. The tax office
doubled the 3 properties that were physically assessed to cause me financial
problem. Ms. Sanchez Carmen intentionally prepared payment agreements a
property the tax was fully paid. She used up the down payments made to
protect some of the property from tax default to payoff accumulated interest
and penalty without reductions on the principal amounts of the tax bills, The
account on liens and claims are paid without updates. More taxes are
collected again when the property are sold. The unfair experience caused
plaintiff to file bankruptcy.
WHEREFORE, Plaintiff hereby demands judgment of and from defendant in the
amount of $250000 in the compensatory damages for intentionally violating
Plaintiff constitutional rights to private property, which was sold under his
supervision and punitive damages as the court may consider appropriate.

Respectfully Submitted,

PLAINTIFF

Date lol A 3 £20
/ |

4. Plaintiff, Abraham Ituah alleges that defendants, Joseph Carrol and Brenda J.
_ Philbin Esquire action was the legal cause of damages to plaintiff, By the

following acts or omission to act. Defendants intentionally caused the
damages to plaintiff on December 2018 shortly after plaintiff bankruptcy was
dismissed on November 2018. John Doe 1, showed up at my building
declaring it condemned and asked the 4 tenants to vacate the building
immediately. At this time no violation was on record and the rental license
was active. Mr. Joseph Carrol a building code supervisor who once worked
plaintiff out of the office for unknown reason issue condemnation notice on
December 27 2018. Mr. Brenda Philbin Esquire called plaintiff on the phone
and the phone dropped. He gets offended and filed an action to demolish the
Case 2:19-cv-05088-GJP Document 12 Filed 10/08/20 Page 3 of 10

property on January 3 2019. On January 2, 2019, I hired Ph.D structurai
Engineer who contended that it was a fixable damage and Plaintiff pleaded
for time to correct the problem but Mr. Philbin would not accept my pleading
and pressed to obtain judgment to demolish. Plaintiff immediately filed
appeal on January 3 2019. Mr. Philbin would not stop the process and the
building was demolished in 2 weeks. Since the income property my life have
never be the same again. Plaintiff has been experiencing several illnesses and
sleepless nights and constantly having headache. Pains, depressions,
restlessness and lost of monthly income of $2100 from the property that was
demolished. The loss of income placed Plaintiff in a serious psychological and
mental distress to extent I am currently placed on 10mg of Fluoxetine
capsules as medication.
WHEREFORE, Plaintiff hereby demands judgment of and from defendant in the
amount of $500000 in the compensatory damages for negligently and
intentionally violating Plaintiff constitutional rights to property ownership and
punitive damages, as the court may consider appropriate.

Respectfully Submitted,

PLAINTIFF

Date tox] r2r0
i]

5. Plaintiff Abraham Ituah, alleges that defendant Pamela E. Thurmond was the
legal cause of damages to Plaintiff. By the following act or omission to act.
Defendant intentionally retaliated because | filed bankruptcy in New York
State and she was compared to personally attend all hearings because
Plaintiff declined to have a telephone hearing. As soon as the New York State
bankruptcy was dismissed. She engineered inaccurate bills collections and
encouraged the licensing units to demolish Plaintiff building. All payments
received from escrow after settlements were not updated and the city
continues to create bills and claims already paid. She recently pressed the

bankruptcy court to dismiss Plaintiff bankruptcy filed on January 6 2020

 

 
Case 2:19-cv-05088-GJP Document 12 Filed 10/08/20 Page 4 of 10

based on inaccurate personal income tax claims that the city generated from
2005 through 2020 at the time plaintiff was not a residence of Philadelphia.
She.intentionally presented to the bankruptcy court the assessed value of 33
S 539 Street, Philadelphia for $210,000 to deceive the bankruptcy Trustee
and it was impossible for Plaintiff to negotiate a reduced payoff with the
creditor. The property at 3843 Fairmount Avenue was sold for $34500. She
refunded $11, 112.54 on August 2018 contrary to court order issued on
2015. No explanation was given for the reduce payment.

WHEREFORE, Plaintiff hereby demands judgment of and from defendant in the

amount of $250000 in the compensatory damages for Retaliations and violating

Plaintiff constitutional rights to sue under Diversity of citizenship and any other

Respectfylly Submitted,

PLAINTIFF

relief the court may consider appropriate.

pate_/o7 of » Pe
pepo”

6. Plaintiff, Abraham Ituah, alleges that defendant Rosyln Speller was the legal
cause of damages to Plaintiff. By the following act or omission to act.
Defendant intentionally caused damages of $30,000 water bills to Plaintiff by
simply refusing to stop the accounts at 5229 Germantown avenue building
that was declared vacant by the city. In spite of plaintiff official request 3
times to stop the account. She intentionally refused and said ‘I don’t care
someone must pay for it’ she kept the water wasting until when the property
was sold. Plaintiff was forced to pay the $30000 owed on the account. Her
action was a retaliation of the iawsuit Plaintiff filed against the city.

WHEREFORE, Plaintiff hereby demands judgment of and from defendant in the

amount of $25000 in the compensatory damages for intentionally causing water

wastage and violating plaintiff constitutional rights and other relief the court

may consider appropriate.

Respectfully Submitted,

Mu
Case 2:19-cv-05088-GJP Document 12 Filed 10/08/20 Page 5 of 10

PLAINTIFF
Date (cl 20 le

7. Plaintiff, Abraham Ituah, alleges that defendant Police Department and John
Doe 2 was the legal cause of damages to Plaintiff. By the following act or
omission to act. Defendant intentionally caused damages of the Mercedes
Benz ML 320 Truck worth $15000 was towed from Plaintiff private property
without prior notices of violations. Plaintiff, have never heard before that the
police have the power to impound a vehicle without prior violations. The
event occurred shortly after plaintiff filed actions against the city of
Philadelphia.

WHEREFORE, Plaintiff hereby demands judgment of and from defendant in the

amount of $20000 in the compensatory damages for violating my constitutional

rights and other relief the court may consider appropriate.
Respectfully Submitted,

dC _ sn.

PLAINTIFF

Date lof ef LP Le

8. As additional damages against defendant Plaintiff, Abraham Ituah, alleges
defendant the city of Philadelphia and employees mentioned above were
guilty of malice and oppression as defined in civil code section 3294-3296
and plaintiff should recover, in addition to actual damages.

WHEREFORE, Plaintiff hereby demands judgment of and from defendant in the

amount of $350000 in the compensatory damages for negligently violating

Plaintiff constitutional rights and punitive damages the court may consider

appropriate.

Respectfully Submitted,

Ala,

PLAINTIFF
Date___/ of of eo lo

 

 
Case 2:19-cv-05088-GJP Document12 Filed 10/08/20 Page 6 of 10

WHEREFORE, the actions of the Defendants 3 through 8 reveals that Plaintiff
constitutional rights were intentionally and negligently violated pursuant to 42
U.S. Code § 1983.Civil actions for deprivation of rights. Other
evidences shows that plaintiff was discriminated against based on Race and
National origin as James Zwolak and his subordinate demonstrated. The most
serious discrimination and constitutional rights violation occurred when plaintiff
income property was demolished causing Plaintiff to lost monthly income of
$2100 and the 5 properties sold proceeds are paid to the city of Philadelphia to
pay the excessive tax claims created bankrupt Plaintiff. Plaintiff, hereby pray that
this court stop the city from collecting the charges of the cost of demolition,
because the demolition was abuse of power especially as the structural engineer
never suggested demolition. Plaintiff also requests that the city stopped the the
city from collecting personal income tax of $22000 created from 2005 through
2020 tax years. Plaintiff was not a Philadelphia residence at the time the accounts
were created. These amendments were necessary for the just and equitable

pursuit of and trial of this action.

Respectfully Submitted,

Ai...

PLAINTIFF

Date lof] 20%
Case 2:19-cv-05088-GJP Document 12 Filed 10/08/20 Page 7 of 10

IN THE UNITED STATES DESTICT COURT

EASTERN DISTRICT OF PENNSYLVANIA

 

Abraham Ituah
)
Plaintiff )
) CIVIL ACTION
V. } NO. 19-05088
)
City of Philadelphia, et al }
)
Defendants )
)
CERTIFICATE OF SERVICE

I. Abraham Ituah hereby certify that service upon all interested parties, listed below, was
made by sending a true and correct copy of Plaintiff Amended Complaint filed by
Plaintiff in the above captioned civil Action by first class mail

on.

 

Abraham Ituah

92 Robinson Avenue
Newburgh, NY 12550
James Zwolak, Esquire

1515 Arch Street,
Philadelphia PA 19143

Pamela Elchert Fhurmond
1401 JFK Blvd, 5" and 11" floor
Philadelphia PA 19102.

 

 

 
Case 2:19-cv-05088-GJP Document12 Filed 10/08/20 Page 8 of 10

IN THE UNITED STATES DISTICT COURT

EASTERN DISTRICT OF PENNSYLVANIA

 

Abraham Ituah
Plaintiff
_ ) CIVIL ACTION
V. ) NO. 19-05088
City of Philadelphia, et al \
Defendants }
)
ORDER
AND NOW, this day of ; 2020, upon consideration of

Plaintiff, Abraham Ituah Amended Complaint, it is hereby ORDERED that the

Judgment of $ is granted.

BY THE COURT:
GERALD J. PAPPERT

US. District Judge
Case 2:19-cv-05088-GJP Document 12 Filed 10/08/20 Page 9 of 10

Carmen Sanchez

1401 JFK Blvd, 5" floor
Philadelphia PA 19102.

Brenda J. Philbin

1401 JFK Blvd, 11" floor
Philadelphia PA 19102.
Joseph Carrol

1401 JFK Blvd, 11 floor
Philadelphia PA 19102.
Rosyln Speller

1401 JFK Blvd, 5® floor
Philadelphia PA 19102.

John Doe 1

John Doe 2 Police officers,
1515 Arch Street,
Philadelphia PA 19143

py:___[e[ ofr
/ |

Sign {C__..

 

 
Case 2:19-cv-05088-GJP Document12 Filed 10/08/20 Page 10 of 10

IN THE UNITED STATES DISTICT COURT

 

EASTERN DISTRICT OF PENBBYEVANIAS 3 ,. 05)
Abraham Ituah Loe tie pp A
Plaintiff ) oe
) CIVIL ACTION
, V. ) NO. 19-05088
)
City of Philadelphia, et al )
)
Defendants }
)
ORDER
AND NOW, this day of , 2020, upon consideration of

Plaintiff, Abraham Ituah Amended Complaint, it is hereby ORDERED that the

Judgment of $ is granted,

BY THE COURT:
GERALD J. PAPPERT

US. District Judge
